


EXHIBIT 10.1
TRANSITION AGREEMENT AND GENERAL RELEASE


This Transition Agreement and General Release (“Agreement”) is made by and
between Panera, LLC (the "Company" or “Panera”), headquartered in Saint Louis,
Missouri, and Cedric “Rick” Vanzura ("Mr. Vanzura") of Hingham, Massachusetts.


WHEREAS, Mr. Vanzura has been an employee of the Company for over three years,
most recently as its Executive Vice President and Co-Chief Operating Officer;
and


WHEREAS, Mr. Vanzura and the Company desire him to remain an “active” employee
of Panera through December 1, 2011 to assist in transitioning his duties and to
complete special projects; and is willing to work under the terms of this
Agreement; and the Company is willing to continue his employment in a
transitional role as described below as long as he performs satisfactorily.


NOW THEREFORE, in consideration of the mutual covenants set forth herein, Mr.
Vanzura and the Company hereby stipulate and agree as follows:


1. Employment. (a) Resignation. By way of this Agreement, Mr. Vanzura hereby
resigns from his Executive Vice President and Co-Chief Operating Officer
position with Panera effective December 1, 2011.


(b) New Transitional Role. Beginning October 17, 2011 through December 1, 2011
(“Transitional Period”) unless terminated sooner, Mr. Vanzura will become a
Special Advisor to Bill Moreton, Chief Operating Officer and will work on such
projects and answer questions as directed by Mr. Moreton. In such role, Mr.
Vanzura will communicate solely and exclusively with Mr. Moreton, unless
otherwise directed by Mr. Moreton. During this Transitional Period, Mr. Vanzura
will be expected to be reasonably available to Mr. Moreton. Mr. Vanzura will not
be expected to be in the office, to attend Leadership meetings, department
meetings and other such Company meetings unless required by Mr. Moreton and Mr.
Vanzura's reasonable expenses for such attendance will be paid.


Mr. Vanzura understands he is to use his best efforts on these projects and
further agrees to make himself available as required to assist Panera and/or to
participate in any legal, regulatory, credentialing or similar proceedings which
may arise related to matters pertaining to his employment which are necessary to
support the interests of Panera.  Mr. Vanzura will not receive additional
compensation outside of this Agreement.


(c) At-will employment. Mr. Vanzura acknowledges that this Agreement is not
intended nor should be construed to create a contract for a definite term nor
does this Agreement or any other communication alter his status as an “employee
at will” should he accept this Agreement. This means that both Mr. Vanzura and
Panera are free to terminate the employment relationship at any time during the
transition period for any reason or no reason, with or without notice. The
parties recognize, however, that the intent of this Agreement is to provide Mr.
Vanzura employment through December 1, 2011 as long as he performs his
transition role in a satisfactory manner and consistent with this Agreement.


(d) Re-employment. Mr. Vanzura voluntarily waives any claims or rights that he
may have to reemployment by Panera. Mr. Vanzura agrees that Panera has no
obligation whatsoever to hire him at anytime in the future. Mr. Vanzura also
agrees not to apply for or otherwise seek to be employed by Panera.


2. Salary and benefits. (a) Salary. During the Transition Period or until his
employment is terminated sooner, the Company will pay Mr. Vanzura a bi-weekly
salary of fifteen thousand eight hundred forty-six dollars and fifteen cents ($
15,846.15) through Panera's payroll system, with deductions for required tax
withholdings, health insurance deductions and FICA payments.


(b) Benefits. Until his employment is terminated, Mr. Vanzura will be permitted
to continue his participation in Panera's health, dental, vision and all other
insurance plans (e.g., disability, accident, universal life, dependent life and
specific disease insurance for critical illness) and Flexible Spending Account
plans under the same terms and conditions as other associates. Panera reserves
the right to amend or terminate its health, dental or vision insurance and
Flexible Spending Account plans at any time. Mr. Vanzura will be eligible to
convert to individual and/or group coverage as provided under COBRA and the plan
documents.


(c) Bonus and paid time off programs. After December 1, 2011 and unless
specifically listed above, Mr. Vanzura will not be eligible to participate in
any Panera benefit plans applicable to other associates of Panera, including but
not limited to bonuses, incentive or equity programs, Long Term Incentive
Programs, restricted stock and stock option vestings, vacation, and/or holidays.






--------------------------------------------------------------------------------




3. Releases. (a) Mr. Vanzura, for good and adequate consideration (specifically
the consideration set forth in Attachment 1), hereby releases and absolutely and
forever discharges Panera, LLC, its owners, predecessors, successors,
franchisees, affiliates, assigns, officers, employees, insurers, attorneys,
investors and agents (hereinafter “Panera” and/or “Company”), from any and all
suits, claims, demands, debts, sums of money, wage claims, overtime claims,
damages, interest, attorneys' fees, expenses, actions, causes of action,
judgments, accounts, promises, contracts, agreements, and any and all claims in
law or in equity, whether now known or unknown, which he ever had, now has, or
which he, his heirs, executors, administrators or assigns, hereafter can, shall
or may have against Panera arising from any events occurring from the beginning
of time to this date, including, without limitation of the foregoing generality,
all of same arising directly or indirectly out of, in connection with and/or in
any manner relating to his employment with and/or termination from Panera,
including, but expressly not limited to, any claims which he may have pursuant
to the “Panera, L.L.C. Sr. Vice President and Above Confidential and Proprietary
Information and Non-Compete Agreement” that he signed on or about July 23, 2010
and any amendments thereto, as well as any claims which he may have to recover
damages of any kind, including back pay, front pay, damages asserted for
physical and emotional injuries, worker's compensation benefits, disability
benefits, wage claims, overtime claims, defamation claims, libel claims, or any
claim to reinstatement and/or employment, or any claims, actions, complaints or
charges brought by him or on his behalf or which could have been brought by him
or on his behalf under the Employment Retirement Income Security Act of 1974
(“ERISA”), the Americans with Disabilities Act (“ADA”), Title VII of the Civil
Rights Act, 42 U.S.C. §§2000(e) et seq., the Age Discrimination in Employment
Act (“ADEA”), the Older Workers Benefits Protection Act (“OWBPA”), COBRA, any
wage statute and/or regulation, including, but not limited to, the Fair Labor
Standards Act (“FLSA”), or under any other federal, state, municipal, city, town
or common law. This release is intended to be a general release of all claims
Mr. Vanzura may have arising out of his employment and termination with Panera.


In addition, and not intending in any way to limit the scope of this General
Release, Mr. Vanzura expressly agrees to comply with all the obligations
contained in the “Panera, L.L.C. Sr. Vice President and Above Confidential and
Proprietary Information and Non-Compete Agreement” that he signed on or about
July 23, 2010 and any amendments thereto (“Non-Compete Agreement”).


Mr. Vanzura further waives his right to any monetary recovery should any
federal, state, or local administrative agency pursue any claim(s) on his behalf
arising out of or related in any way to his employment with Panera and/or
termination from Panera.


Mr. Vanzura further agrees to dismiss with prejudice any and all pending claims
against Panera and he further agrees not to file any claims against Panera
relating to any matter(s) arising from the beginning of time to the date of this
General Release.


Mr. Vanzura further agrees and understands that, in addition to any other
conditions that may be set forth herein regarding the payment of the
consideration, the consideration is not due and payable until any and all
pending matters against Panera are withdrawn and/or dismissed with prejudice and
Panera has been notified in writing by the agency (ies) or court(s) of such
withdrawal and/or dismissal.


Mr. Vanzura further agrees to execute such forms as are reasonably necessary for
processing the consideration listed in Attachment A.


Mr. Vanzura further agrees and understands that all of the payments made
pursuant to this Agreement should be made so as to comply with or be exempt from
or not be covered by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), which includes, in the Company's sole discretion,
reasonably postponing or accelerating the payment of any amounts due under this
Agreement as is necessary to comply with, or be exempt from or not be covered by
the requirements of Section 409A of the Code.


Mr. Vanzura further understands that the payment of the consideration is not due
until all pre-conditions of this Agreement have been completed, including the
expiration of the revocation period.


Mr. Vanzura acknowledges that:


(i) This Agreement is written in a manner which he understands and entitles him
to receive money and/or benefits which he would not have received apart from
this Agreement;


(ii) By draft copy of this Agreement, Panera has given him written notice to
consult an attorney and he has been given the opportunity to consult with
counsel of his own choosing;


(iii) He has been given adequate time (including in excess of 21 days) to
consider this Agreement before signing




--------------------------------------------------------------------------------




it, and if he should have signed it on or before 21 days have elapsed, he does
so voluntarily and with full knowledge of the binding terms set forth in this
Agreement. Accordingly, Mr. Vanzura will make no claim that this Agreement is
null and void should he sign it on or before the 21 day period;


(iv) He has the right to revoke this Agreement within eight (8) days of signing
it by notifying Elizabeth Dunlap, SVP & Chief People Officer, Panera, LLC, 3630
S. Geyer Rd., St. Louis, MO 63127, in writing of his intention to do so;


(v) By signing this Agreement, he understands that he is waiving any rights or
claims arising under ERISA, ADA, ADEA, TITLE VII, OWBPA, COBRA, FLSA or under
any other federal, state, municipal, city, town or common law, including, but
not limited to, any claims he have filed and/or could file; and


(vi) His execution of this Agreement is his own free, voluntary and knowing act
and deed.


(b) As part of this Agreement and for the consideration received, Mr. Vanzura
will execute another General Release similar to the one attached hereto as
Attachment B immediately prior to or on his last day of employment.


4. Panera Property. Mr. Vanzura agrees to immediately return all property
belonging to Panera (including, but not limited to, computer, files, and
reports) upon his effective date of termination or such other time as Panera may
direct and he will not retain copies of any property he returns.


5. Confidentiality. Mr. Vanzura agrees not to disclose any confidential or
proprietary information belonging and/or pertaining to Panera. Mr. Vanzura
further agrees that he will not disclose or discuss any alleged claims against
Panera with anyone.


Mr. Vanzura further agrees that he will not disclose or discuss the existence of
this Agreement and/or the financial terms or any other provisions of this
Agreement with anyone.


Nothing in this Agreement prohibits Mr. Vanzura from:


(a) Disclosing the monetary consideration obtained under this Agreement where
disclosure is required by law; or


(b) Disclosing this Agreement for the sole purpose of finalizing and/or
enforcing this Agreement; or


(c) Disclosing this Agreement to his accountant for tax purposes; or


(d) Disclosing any alleged claims and/or this Agreement where disclosure is
required by law (which includes requests for disclosure from discrimination
enforcement agencies).


6. Non-disparagement. Mr. Vanzura agrees that he will not initiate or make any
disparaging remarks and/or statements about the Company, its franchisees,
affiliates or subsidiaries, their present and former employees, officers,
directors or products and services and he not make any statements or remarks
which could harm Panera.


7. General Provisions. (a) Non-admissions. It is understood and agreed that any
actions or payments made by the Company under this Agreement are made solely to
avoid any further expense, that this Agreement and the actions taken pursuant
hereto are not to be construed as any admission of liability on the part of the
Company and that the Company expressly denies any such liability.


(b) Enforcement and Applicable Law. The breach of any provision of this
Agreement will entitle the injured party to judicial enforcement of the
Agreement. This Agreement shall be governed by and construed as a contract in
accordance with the laws of the State of Missouri.
    
Mr. Vanzura agrees that should he breach any of the provisions of this Agreement
and/or his Non-Compete Agreement, in addition to any other remedy Panera may
have for a breach, including, but not limited to specific performance of the
provisions, he will immediately return the value of the consideration if he
receives under this Agreement; and pay all reasonable attorney fees incurred by
Panera pertaining to the breach of this Agreement and/or its enforcement.


(c) Severability.  In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement. This Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein, and each provision of this Agreement shall, if necessary, be deemed to
be independent of each other and each supported




--------------------------------------------------------------------------------




by valid consideration.
    
    
(d) Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between Panera and Mr. Vanzura with
the exception of Mr. Vanzura's obligations contained in his Non-Compete
Agreement. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in writing and signed
by Panera and Mr. Vanzura.
 
In Witness Whereof, Panera LLC, by its duly authorized representative, and
Cedric “Rick” Vanzura executed this Agreement as of the day and year first
written below.




CEDRIC "RICK" VANZURA
PANERA, LLC
 
 
 
 
/s/ Rick Vanzura
By: /s/ Elizabeth Dunlap
 
 
Date: 10/14/2011
Date: 10/24/2011




    
        






--------------------------------------------------------------------------------






ATTACHMENT A
    
Whereas, my last day of employment will be December 1, 2011;


Whereas, I understand that other than the payments set forth below, all pay and
benefits cease effective December 1, 2011 and the Company will issue me a COBRA
notification (and other such termination documentation) consistent with December
1, 2011 being my last day of employment;


Whereas, no consideration is due until the latter of the expiration of the
revocation period and/or withdrawal/dismissal of any pending claims as provided
for in the General Release and continued payment of the consideration is
contingent on my compliance with the terms of the General Release and/or my post
termination obligations generally set forth in the General Release (including
the obligations contained in the “Panera, L.L.C. Sr. Vice President and Above
Confidential and Proprietary Information and Non-Compete Agreement” that I on
signed on or about July 23, 2010 and any amendments thereto);


Whereas, the consideration set forth below is subject to reduction as set forth
in Section 7.4 of the “Panera, L.L.C. Sr. Vice President and Above Confidential
and Proprietary Information and Non-Compete Agreement” that I signed on or about
July 23, 2010 and any acknowledgements thereto); and


Whereas, the timing of the below payments is, as more fully set forth in the
General Release, subject to change based Section 409A of the Code
considerations.


Now therefore, the consideration for my General Release is as follows:


On or about December 10, 2011, the Company will pay Mr. Vanzura the gross sum of
six hundred twenty-five thousand dollars ($625,000.00). Such payment will be
made through Panera's payroll system with required withholdings.


The Company will pay me the maximum gross sum of four hundred eleven thousand
nine hundred ninety-nine dollars and ninety-nine cents ($ 411,999.99) payable in
twenty-six (26) bi-weekly installments of fifteen thousand eight hundred
forty-six dollars and fifteen cents ($ 15,846.15), less applicable
deductions/withholdings.


The Company will effectively pay the Company portion of my health and/or dental
insurance premium provided (a) I timely elect COBRA (with the “qualifying event”
for COBRA purposes being December 1, 2011); (b) I pay with post tax dollars the
full COBRA premiums and (c) said effective payment of “the Company portion of my
health and/or dental insurance premium” by Panera is in a manner Panera deems,
in its sole discretion, to be appropriate up to a maximum of 52 consecutive
weeks following my last day of employment.


I expressly agree and understand that should I failed to comply with the terms
of the General Release and/or my post termination obligations generally set
forth in the General Release (including the obligations contained in the
“Panera, L.L.C. Sr. Vice President and Above Confidential and Proprietary
Information and Non-Compete Agreement” that I signed on or about July 23, 2010
and any amendments thereto); and, as a result, continued payment of the
consideration is discontinued, whatever consideration paid up to the date of
discontinuation is sufficient consideration.


I agree to the above.


/s/ Rick Vanzura
10/14/2011
Cedric "Rick" Vanzura
(Date)



    




--------------------------------------------------------------------------------






ATTACHMENT B
GENERAL RELEASE


I, Cedric “Rick” Vanzura, of Hingham, Massachusetts for good and adequate
consideration, hereby release and absolutely and forever discharge Panera, LLC,
its owners, predecessors, successors, franchisees, affiliates, assigns,
officers, employees, insurers, attorneys, investors and agents (hereinafter
“Panera” and/or “Company”), from any and all suits, claims, demands, debts, sums
of money, wage claims, overtime claims, damages, interest, attorneys' fees,
expenses, actions, causes of action, judgments, accounts, promises, contracts,
agreements, and any and all claims in law or in equity, whether now known or
unknown, which I ever had, now have, or which I, my heirs, executors,
administrators or assigns, hereafter can, shall or may have against Panera
arising from any events occurring from the beginning of time to this date,
including, without limitation of the foregoing generality, all of same arising
directly or indirectly out of, in connection with and/or in any manner relating
to my employment with and/or termination from Panera, including, but expressly
not limited to, any claims which I may have pursuant to the “Panera, L.L.C. Sr.
Vice President and Above Confidential and Proprietary Information and
Non-Compete Agreement” which I signed on or about July 23, 2010 and any
amendments thereto, as well as any claims which I may have to recover damages of
any kind, including back pay, front pay, damages asserted for physical and
emotional injuries, worker's compensation benefits, disability benefits, wage
claims, overtime claims, defamation claims, libel claims, or any claim to
reinstatement and/or employment, or any claims, actions, complaints or charges
brought by me or on my behalf or which could have been brought by me or on my
behalf under the Employment Retirement Income Security Act of 1974 (“ERISA”),
the Americans with Disabilities Act (“ADA”), Title VII of the Civil Rights Act,
42 U.S.C. §§2000(e) et seq., the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefits Protection Act (“OWBPA”), COBRA, any wage statute
and/or regulation, including, but not limited to, the Fair Labor Standards Act
(“FLSA”), or under any other federal, state, municipal, city, town or common
law. This release is intended to be a general release of all claims which I may
have against Panera arising out of my employment and/or termination.


I acknowledge that:


(a) The Agreement and this General Release are written in a manner which I
understand and entitle me to receive money which I would not have received apart
from the Agreement and this General Release;


(b) Panera has given me written notice to consult an attorney and I have been
given the opportunity to consult with counsel of my own choosing;


(c) I have been given adequate time (including in excess of 21 days) to consider
this General Release before signing it, and if I should have signed it on or
before 21 days have elapsed, I do so voluntarily and with full knowledge of the
binding terms set forth in this General Release. Accordingly, I will make no
claim that this General Release is null and void should I sign it on or before
the 21 day period;


(d) I have the right to revoke this General Release within eight (8) days of
signing it by notifying Elizabeth Dunlap, SVP & Chief People Officer, Panera,
LLC, 3630 S. Geyer Rd., St. Louis, MO 63127, in writing of my intention to do
so; and


(e) By signing this General Release, I understand that I am waiving any rights
or claims arising under ERISA, ADA, ADEA, TITLE VII, OWBPA, COBRA, FLSA or under
any other federal, state, municipal, city, town or common law (including, but
not limited to, any claims I have filed and/or could file).


I acknowledge that the execution of this General Release is my own free,
voluntary and knowing act and deed.


/s/ Rick Vanzura
10/14/2011
Cedric "Rick" Vanzura
(Date)







